Citation Nr: 1217123	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York
 
 
THE ISSUE
 
Entitlement to service connection for hypertension.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
M. Turner, Associate Counsel
 

INTRODUCTION
 
The Veteran served on active duty from June 1969 to January 1972.
 
This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Buffalo, New York.  It was remanded by the Board for additional development in December 2010.  That additional development having been completed in accordance with the instructions that were set forth in the remand, the case was returned to the Board for appellate disposition.
 
 
FINDINGS OF FACT
 
1.  The Veteran's hypertension was not shown to be present in service or within one year of his separation from active duty.
 
2.  The Veteran's hypertension is not shown to be caused or made worse by a service connected disability, including coronary artery disease and diabetes mellitus type II (diabetes).
 
 
CONCLUSION OF LAW
 
Hypertension was neither incurred nor aggravated in service, nor may it be presumed to have been incurred, nor is it secondary to a service connected disability, to include coronary artery disease and diabetes.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2006 of the information and evidence needed to show in order to establish service connection for a claimed disability, to include what evidence he needed to submit and what evidence VA would attempt to secure on his behalf.  In January 2012 the Veteran was notified of the information and evidence needed to complete a claim, including a claim for secondary service connection, to include what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2012, thereby curing any predecisional notice error. 
 
VA fulfilled its duty to assist the Veteran with obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested or that additional examinations are in order.
 
Service connection
 
The Veteran contends that his current hypertension is due to his service or to his service connected diabetes and/or coronary artery disease. 
 
Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including hypertension, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
 
The Veteran's service treatment records do not show a diagnosis of, or treatment for, hypertension.  At his separation examination in January 1972, the Veteran's blood pressure was 127/78.  
 
An October 1998 private treatment record noted that the Veteran had a history of hypertension.  He underwent cardiac catheterization which discovered coronary artery disease and a history of an inferior infarct. 
 
At a July 2004 VA examination for his diabetes, the Veteran reported that he was diagnosed with hypertension prior to 1990.  He was diagnosed with diabetes in at a VA medical facility in December 2003.  The examiner did not relate the Veteran's hypertension to his diabetes.  The Veteran continued to be treated for hypertension and diabetes at VA after July 2004.  

The Veteran was afforded a VA compensation examination in February 2011, and he reported having been diagnosed with high blood pressure in the early 1990s on routine physical exam.  He was initially treated with diet and exercise.  When he had signs of a possible myocardial infarction and the diet was not working, he was placed on anti-hypertensive medications.  Since then, his hypertension progressed and he was on multiple medications.  The Veteran reported that he was diagnosed with diabetes in 1997 at the time of a heart attack and was at present being treated with insulin and medication.
 
In February 2012 an addendum to that examination with a medical opinion was obtained.  The examiner opined that it was less likely than not that hypertension was due to diabetes or coronary artery disease.  The examiner noted that the Veteran's hypertension is listed in his treatment records as essential hypertension.  Based on this classification, the examiner opined that hypertension was documented in the record to be primary and not secondary to another condition.  Furthermore, coronary artery disease and myocardial infarction do not cause hypertension.  Coronary artery disease is not a cause of hypertension or an aggravating factor.  Hypertension can cause or aggravate coronary artery disease, but not the other way around.  The examiner opined that the Veteran's hypertension was a preexisting condition as it had its onset in the early 1990s.  The Veteran's myocardial infarction and diabetes were not diagnosed until 1997.  The examiner found that there was no evidence that the Veteran's diabetes aggravated the management or control of primary essential hypertension.  The Veteran's primary essential hypertension was well controlled on routine medication at standard dosages.  The changes in the regimen of medications needed to optimally control his blood pressure over the years were consistent with the natural history of primary essential hypertension.
 
Social Security records primarily deal with the Veteran's back disorders, for which he is not service connected.
 
The evidence preponderates against finding that the Veteran's hypertension is either due to his service or that it is caused or aggravated by a service connected disability.  Hypertension was not present in service and there is no evidence that it was present within one year of separation from active duty.  Rather, hypertension was diagnosed in the early 1990s, approximately two decades after service.  The diagnosis of essential hypertension preceded the diagnoses of coronary artery disease and diabetes (although it is unclear whether diabetes was first diagnosed in 1997 or 2003).  Per the VA examiner, coronary artery disease is not a causative or an aggravating factor for hypertension; rather, it is the other way around.  There is no evidence that the Veteran's diabetes aggravated his hypertension since it was well controlled using standard treatments.  While the Veteran may believe that his hypertension was caused by either his service connected diabetes or coronary artery disease, he lacks the specialized medical expertise that is necessary in order to determine the existence of any relationship between these conditions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The opinion of the VA examiner is therefore more probative than the Veteran's lay opinion .
 
The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.
 
 
ORDER
 
Entitlement to service connection for hypertension is denied. 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


